Citation Nr: 0420304	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of a discectomy, L4-5, with recess stenosis, 
currently rated 20 percent disabling.

2.  Entitlement to an increased rating for the postoperative 
residuals of a comminuted fracture of the right fibula, with 
traumatic arthritis, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Previous development ordered by the Board included obtaining 
records of the veteran's outpatient treatment at the 
Jacksonville, Florida, VA outpatient clinic.  Mail recently 
received from the veteran advises that the records should be 
at the Jacksonville, North Carolina, VA community-based 
outpatient clinic (CBOC).  Another attempt to obtain 
outpatient treatment records from January 2001 to date should 
be made.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

1.  Obtain outpatient treatment records 
dating from January 2001 to date from the 
VA CBOC in Jacksonville, North Carolina.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




